Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-4 in the reply filed on 04/15/2022 is acknowledged.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected loudspeaker, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/15/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auerbach (PG Pub. 2002/0034315).
Regarding claim 1, Auerbach discloses a method for manufacturing a loudspeaker having a wire damper with locally adjustable elasticity, comprising the following steps: an preparation step preparing a base material and main body which is a single layer fabric structure and is formed by interweaving a plurality of warp yarns and a plurality of weft yarns (inherent as the fabric is woven which is preparing), an impregnating step, in which the base material is impregnated in a resin solution [0030]; a drying step, in which the base material is dried to form a solid resin layer on the base material [0030]; a wire disposing step disposing at least one wire on the base material [0052]; a forming step, in which a wire damper (40) is formed on the base material by thermoforming [0056: molded with heated tool], the wire damper includes a main body and at least one wire [Figures], the main body is a single layer piece structure formed by interweaving the warp yarns and weft yarns and the solid resin is formed on a surface of the main body and the main body body includes a plurality of wave structures (Auerbach teaches the cloth is then molded in a heated tool, to form the concentric convolutions typical to spiders  in paragraph 0030) . The wave structures are sequentially arranged from an outer edge of the main body to the center hole with each wave structure including a wave crest, a wave trough, an inner sidewall and an outer sidewall. The at least one wire disposing area extends radially from the outer edge of the main body through the wave structures to the center hole. The at least one wire disposing area is recessed inwardly to form at least one hollow portion and the at least one wire extends in the at  least one hollow portion (as shown in Figure 6b) and both ends of the at least one wire respectively penetrate an inner edge and the outer edge of the main body; a first elastic adjustment area is formed  between the warp yarn closest to outside of a first side of the at least one wire disposing area and the warp yarn inside of the at least one wire disposing are and a second elastic adjustment area is formed between the warp yarn closest to the outside of a second side of the at least one wire disposing area and the warp yarn inside of the at least one wire disposing area. The warp yarn inside the at least one wire disposing area us considered to be the lowest yarn 66 of 62. The widths of the first elastic adjustment area and the second elastic adjustment area are equal to each other and the distances between the remaining warp yarns are less than the width of each the first elastic adjustment area and the second elastic adjustment area. Each of depths of the at least one hollow portion at the inner sidewalls and the outer sidewalls is less than a depth of the at least one hollow portion of the wave crests and each of the depths of the at least one hollow portion at the inner sidewalls and the outer sidewalls is less than a depth of the at least one hollow portion at the wave troughs.  Auerbach teaches a cutting step, in which the wire damper is cut from the base material [0056: trimmed]; and an assembling step, in which a voice coil is movably disposed in a loudspeaker body, the wire damper is sleeved at the voice coil, and the at least one wire combination is connected to the voice coil to assemble the loudspeaker [0057-0059].
Regarding claims 2, in the forming step, the depth of the at least one hollow portion at the wave crests is equal to the depth of the at least one hollow portion at the wave troughs and the depth of the at least one hollow portion at the inner sidewalls is equal to the depth of the at least one hollow portion at the outer sidewalls [Figure 4b and 6b]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach (PG Pub. 2002/0034315) in view of Ohara (PG Pub. 2006/0159300) in view of Danovi (PG Pub. 2016/0037264).
 Regarding claims 3-4, Auerbach is relied upon as set forth in the rejection of claim 1 and incorporated herein by reference. Auerbach is silent regarding the claimed double layer fabric. However, Ohara teaches a double layer fabric structure including a first fabric and second fabric with the first fabric formed by interweaving a plurality of first warp yarns and a plurality of first weft yarns and the second fabric formed by interweaving a plurality of second warp yarns and second weft yarns in order to protect the wires during thermopressing.  Ohara teaches thermopressing and given Auerbach teaches impregnation of the fabric to form the spider,  it is would have been obvious the second fabric is impregnated in a resin solution as well along with also drying the second fabric to form a second solid resin layer on the second fabric. Ohara teaches the second fabric is disposed on the first fabric so as to form a base material. The combination of Auerbach and Ohara teach the forming step wherein the main body comprises a double layer structure including a first piece and a second piece with the first piece formed by interweaving the plurality of first warp yarns and a plurality of first weft yarns and the first solid resin is formed on a surface of the first piece and the first piece includes a plurality of first wave structures, a first center hole with the first sequentially arranged form an outer edge of the first piece to the first center hole and at least one first wire disposing area and each first wave structure includes a first wave crest, a first wave trough, a first inner sidewall, a first outer sidewall and the at least one first wire disposing area extends radially from the outer edge of the first piece through the first wave structures to the first center hole.  The combination of Auerbach and Ohara also thus teaches the forming step also includes the main body comprises the second piece formed by interweaving the plurality of second warp yarns and a plurality of second weft yarns and the second solid resin is formed on a surface of the second piece and the second piece includes a plurality of second wave structures, a second center hole with the second sequentially arranged form an outer edge of the second piece to the second center hole and at least one second wire disposing area and each second wave structure includes a second wave crest, a second wave trough, a second inner sidewall, a second outer sidewall and the at least one second wire disposing area extends radially from the outer edge of the second  piece through the second wave structures to the second center hole.  The first piece is combined with the second piece and the at least one first wire disposing area corresponds to the at least one second wire disposing area, the at least one first wire disposing area is recessed inwardly to form at least one first trench and the at least one second wire disposing area is recessed inwardly to form at least one second trench and the at least one first trench and the at least one second trench together form at least one hollow portion with the wire extending in the at least one hollow portion. Both ends of the at least one wire respectively penetrate inner edges and the outer edges of the first piece and the second piece. The first lower elastic adjustment area is formed between the first warp yarns closest to outside of the first side of the at least one first wire disposing area and the first warp yarn at inside of the at least one first wire disposing area and a second lower elastic adjustment area is formed between the first warp yarn closest outside of the second side of the at least first wire disposing area and the first warp yarn inside of the at least one wire disposing area as set forth above and taught by Auerbach. The widths of the first lower elastic adjustment area and the second lower elastic adjustment area are equal to each other and the distances between the remaining first warp yarns are less than the width of each of the first lower elastic adjustment are and the second lower elastic adjustment area. One of ordinary skill in the art would use the double layer fabric of Ohara in Auerbach in order to provide protection against thermoforming for the wires and thus the first upper elastic adjustment area is formed between the second warp yarn closest to the outside of a first side of the at least one second wire disposing area and the second warp yarn inside of the at least one second wire disposing area and a second upper elastic adjustment area is formed between the second warp yarn closest to outside of a second side of the at least one second wire disposing area and the second warp yarn at the inside of the at least one wire disposing area. Widths of the first upper elastic adjustment area and the second upper elastic adjustment area are equal to each other and distances between the remaining second warp yarns are less than the width of each of the first upper elastic adjustment area and the second upper elastic adjustment area. 
The previous combination is silent regarding the varying depths of the trenches. However, Danovi teaches varying the trench depths including the depth of at least one first trench at the first wave crests is less than the depth of at least one second trench at the second wave crests, a depth of the at least one first trench is at the first wave troughs is greater than the depth of the at least one second trench at the second wave troughs, a depth of the at least one first trench at the first inner sidewalls is equal to a depth of the at least on second trench at the second inner sidewalls, a depth of the at least one first trench at the first outer sidewalls is equal to a depth of the at least one second trench at the second outer sidewalls, the depth at the at least one first trench at the first wave crest is equal to the depth of the at least one second trench at the second wave troughs, the depth of the at least one second trench at the second wave crests is equal to the depth of the at least one first trench at the first wave troughs, the depth of the at least on first trench at the first inner sidewalls is equal to the depth of the at least one first trench at the first outer sidewalls and the depth of the at least one second trench at the second inner sidewalls is equal to the depth of the at least one second trench at the second outer sidewalls in order to reduce stresses, cracks and tears in the spider. Therefore it would have ben obvious to one of ordinary skill in the art to arrive at the claimed different variation in trench depths, including the depth of at least one first trench at the first wave crests is less than the depth of at least one second trench at the second wave crests, a depth of the at least one first trench is at the first wave troughs is greater than the depth of the at least one second trench at the second wave troughs, a depth of the at least one first trench at the first inner sidewalls is equal to a depth of the at least on second trench at the second inner sidewalls, a depth of the at least one first trench at the first outer sidewalls is equal to a depth of the at least one second trench at the second outer sidewalls, the depth at the at least one first trench at the first wave crest is equal to the depth of the at least one second trench at the second wave troughs, the depth of the at least one second trench at the second wave crests is equal to the depth of the at least one first trench at the first wave troughs, the depth of the at least on first trench at the first inner sidewalls is equal to the depth of the at least one first trench at the first outer sidewalls and the depth of the at least one second trench at the second inner sidewalls in order to reduce stresses, cracks and tears in the spider. It would have been obvious to one of ordinary skill in the art to use the variation in trenches depth, crests and troughs as taught by Danovi in the previous combination in order to reduce stresses, cracks and tears in the spider and arrive at the claimed invention.
The previous combination teaches a cutting step, in which the wire damper is cut from the base material [0056: trimmed]; and an assembling step, in which a voice coil is movably disposed in a loudspeaker body, the first center hole and the second center hole of the wire damper are sleeved at the voice coil, and the at least one wire combination is connected to the voice coil to assemble the loudspeaker [0057-0059].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789